Woodward, J.,
dissenting. — I am unable to concur in the foregoing opinion, on the main point. The holders Avere to return the securities before suit, in my opinion. It is no matter how little this may comport with the idea of a collateral; nor is it absurd to suppose, that they may have undertaken to return, if they resorted to suit. These things may be affected, and were governed by the contract, and, to my mind, it is very plain that it does control them. Looking at the contract made by the parties, and notat the law, as it would be without such agreement, I think the de_ murrer was rightly sustained.